*635Orders of disposition, Family Court, Bronx County (Anne-Marie Jolly, J.), entered on or about April 16, 2012, which, to the extent appealed from as limited by the briefs, following a fact-finding hearing, found that respondent mother permanently neglected the two subject children, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that petitioner agency made diligent efforts to encourage and strengthen the parental relationship by, among other things, scheduling visitation with the children, providing respondent with referrals for services, and assisting her with her immigration status (see Social Services Law § 384-b [7] [a], [f]; Matter of Aliyah Julia N. [Cecelia Lee N.], 81 AD3d 519, 519 [1st Dept 2011]). Respondent failed, during the statutorily relevant period, to meaningfully avail herself of the services deemed essential to prepare her to assume custodial parenting responsibilities by failing to complete mental health services and obtain suitable housing for the children (see Matter of Racquel Olivia M., 37 AD3d 279, 280 [1st Dept 2007], lv denied 8 NY3d 812 [2007]). Although respondent completed an anger management program and a parenting skills class, the testimony demonstrates that she failed to gain insight into her inability to control her anger and thus failed to adequately plan for the children’s future (see Matter of Janell J. [Shanequa J.], 88 AD3d 512 [1st Dept 2011]).
We have considered respondent’s remaining contentions and find them unavailing. Concur — Tom, J.P., Mazzarelli, Moskowitz and Gische, JJ.